--------------------------------------------------------------------------------

Exhibit 10.43
 
 RESTRICTED STOCK AWARD
Under the 2004 Long-Term Incentive Plan of Fossil, Inc.
For Non-U.S. Participants




This RESTRICTED STOCK AWARD (the “Award”), is entered into effect as of the date
of the grant (the “Effective Date”)




W I T N E S S E T H:


WHEREAS, Fossil, Inc., a Delaware corporation (the “Company”) has adopted the
2004 Long-Term Incentive Plan of Fossil, Inc. (the “Long-Term Incentive Plan”),
effective as of the Effective Date (as defined in the Long-Term Incentive Plan),
with the objective of advancing the best interests of the Company, its
Subsidiaries and its stockholders in order to attract, retain and motivate key
employees with additional incentives through the award of Restricted Shares of
Common Stock of the Company; and


WHEREAS, the Long-Term Incentive Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award of Restricted Shares of common stock, par value $.01 per
share (“Common Stock”), of the Company;


NOW, THEREFORE, the Participant identified in the Notice of Grant is hereby
awarded shares of Restricted Stock in accordance with the following terms:


1.           Grant of Award; Restricted Stock.  Subject to the terms and
conditions set forth in the Long-Term Incentive Plan, this Award and in the
Notice of Grant, the Company hereby grants to the Participant an award of
Restricted Stock as specified in the Notice of Grant, subject to adjustment from
time to time as provided in Section 14 of the Long-Term Incentive Plan.


2.           Restrictions on Transfer. Stock certificates representing the
Restricted Stock granted hereunder shall be registered in the Participant’s
name.  Prior to the shares of Restricted Stock becoming vested, such
certificates shall be held by the Company on behalf of the Participant and shall
bear a legend to restrict transfer of the certificate until the Restricted Stock
has vested, as set forth in Paragraph 3 hereof.  Except as may otherwise be
expressly permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned, or pledged by the Participant until such share has vested
in accordance with the terms hereof other than by will or by the laws of descent
and distribution.  At the time Restricted Stock vests (and upon the return of
such certificates to the Company), a certificate for such vested shares shall be
delivered to the Participant (or the beneficiary designated by the Participant
in the event of death), free of all such restrictions.


The terms of the Restricted Stock granted hereunder shall be binding upon the
executors, administrators, heirs and successors of the Participant.


3.           Vesting.  If the Participant remains continuously employed by the
Company or a Subsidiary, the Restricted Stock shall vest in accordance with the
vesting schedule set forth in the Notice of Grant (it being understood that the
right to transfer the Restricted Stock shall be cumulative, so that the
Participant may transfer on or after any such anniversary that number of
Restricted Stock which the Participant was entitled to transfer but did not
transfer during any preceding period or periods).  Notwithstanding the vesting
conditions set forth herein: (i) the Committee may in its discretion at any time
accelerate the vesting of Restricted Stock or otherwise waive or amend any
conditions of a grant of a Restricted Stock; and (ii) all the Restricted Stock
shall vest upon a Change in Control of upon the death of the Participant.

 
 

--------------------------------------------------------------------------------

 

4.           Tax Withholding.  Regardless of any action the Company or the
Participant’s actual employer  (the “Employer”) takes with respect to any or all
income tax (including federal, state and local taxes), social  insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock, including the grant
of the Restricted Stock, the vesting of Restricted Stock, the subsequent sale of
any shares and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the Restricted Stock to reduce or
eliminate the Participant’s liability for Tax-Related Items.


Prior to the tax event for the Restricted Stock or the receipt of a dividend,
the Participant shall pay, or make adequate arrangements satisfactory to the
Company or to the Employer (in their sole discretion) to satisfy  all
Tax-Related Items withholding obligations of the Company and/or the
Employer.  In this regard, the Participant authorizes the Company or the
Employer to withhold all applicable Tax-Related Items legally payable by the
Participant from the Participant’s wages or other cash compensation payable to
the Participant by the Company or the Employer.  Alternatively, or in addition,
the Participant agrees and authorizes the sale of shares of Common Stock upon
the lifting of any restrictions, as directed by the Company or the Employer, to
satisfy the Tax-Related Items withholding obligation.  The Participant shall pay
to the Company or to the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of the
Participant’s receipt of Restricted Stock, the lifting of restrictions on the
Restricted Stock, the receipt of any diviendsthat cannot be satisfied by the
means previously described.  The Company may refuse to lift the restriction on
the shares of Common Stock  if the Participant fails to comply with the
Participant’s obligation in connection with the Tax-Related Items as described
herein.


5.           Acknowledgment of Nature of Plan and Restricted Stock.  In
accepting the Award, the Participant acknowledges that:


(a)           the Long-Term Incentive Plan is established voluntarily by the
Company, it is discretionary  in nature and may be modified, amended, suspended
or terminated by the Company at any time, as provided in the Long-Term Incentive
Plan;


(b)           the Award of Restricted Stock is voluntary and occasional and does
not create any contractual or other right to receive future awards of Restricted
Stock, or benefits in lieu of Restricted Stock even if Restricted Stock have
been awarded repeatedly in the past;


(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;


(d)           The Participant’s participation in the Long-Term Incentive Plan is
voluntary;


(e)           Restricted Stock are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to the Employer, and Restricted Stock are outside the scope of the
Participant’s employment contract, if any;

 
 

--------------------------------------------------------------------------------

 

(f)           Restricted Stock are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;


(g)           neither the Award of Restricted Stock nor any provision of this
Award Agreement, the Long-Term Incentive Plan or the policies adopted pursuant
to the Long-Term Incentive Plan confer upon the Participant any right with
respect to employment or continuation of current employment, and in the event
that the Participant is not an employee of the Company or any Subsidiary of the
Company, Restricted Stock shall not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary of the Company;


(h)           the future value of the underlying shares is unknown and cannot be
predicted with certainty;


(i)           the value of such shares acquired under the Long-Term Incentive
Plan may increase or decrease in value; and


(j)           no claim or entitlement to compensation or damages arises from
termination of Restricted Stock, and no claim or entitlement to compensation or
damages shall arise from any diminution in value of the Restricted Stock or
forfeiture of Restricted Stock resulting from termination of the Participant’s
employment  by the Company or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Award Agreement, the
Participant shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.


6.           Data Privacy Notice and Consent.   The Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Participant’s personal data as described in
this Award Agreement by and among, as applicable, the Participant’s Employer,
the Company, its Subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Long-Term Incentive Plan.


The Participant understands that the Company and the Participant’s Employer may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock or any other entitlement to shares
awarded, canceled, vested, unvested or outstanding in the Participant’s favor,
for the purpose of implementing, administering and managing the Long-Term
Incentive Plan (“Data”). The Participant understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Long-Term Incentive Plan, that these recipients may be
located in the Participant’s country, or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the
Participant’s country.  The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative.  The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Long-Term Incentive Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the
Restricted Stock may be deposited.  The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Long-Term Incentive Plan.  The Participant
understands that the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative.  The Participant understands that refusal or withdrawal of
consent may affect the Participant’s ability to participate in the Long-Term
Incentive Plan.  For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that
the Participant may contact the Participant’s local human resources
representative.

 
 

--------------------------------------------------------------------------------

 

7.           Termination in Event of Nonemployment. In the event of the
Participant’s termination of active employment (whether or not in breach of
local labor laws) before all the Participant’s Restricted Stock has vested, or
in the event other conditions to the vesting of Restricted Stock have not been
satisfied prior to any deadline for the satisfaction of such conditions set
forth herein, the shares of Restricted Stock that have not vested shall be
forfeited as of the date of termination and will not be extended by any notice
or other period mandated under local law (e.g., active employment does not
include a period of “garden leave” or similar period pursuant to local law, and
any purchase price paid by the Participant shall be returned to the Participant.


8.           Assignability.  The rights granted pursuant hereto shall not be
assignable or transferable by the Participant other than in accordance with
Section 13 of the Long-Term Incentive Plan.  No assignment of the rights herein
granted shall be effective to bind the Company unless the Company shall have
been furnished with written notice thereof and a copy of such documents and
evidence as the Company may deem necessary to establish the validity of the
assignment and the acceptance by the assignee or assignees of the terms and
conditions hereof.


9.           Rights as a Stockholder.  Except as otherwise provided in this
Agreement, the Participant shall have, with respect to the Restricted Stock
granted pursuant to this Award before it has vested, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon.


10.           Administration.  The Committee shall have the power to interpret
the Long-Term Incentive Plan, the Notice of Grant and this Award, and to adopt
such rules for the administration, interpretation, and application of the
Long-Term Incentive Plan as are consistent therewith and to interpret or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Participant, the
Company, and all other interested persons.  No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Long-Term Incentive Plan or this Award.


11.           Restrictions and Related Representations. Upon the acquisition of
any Restricted Stock hereunder, the Participant may be required to enter into
such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws, the
Long-Term Incentive Plan, the Notice of Grant or with this Award.  In addition,
the certificate or certificates representing any Restricted Stock issued
hereunder will be stamped or otherwise imprinted with a legend in such form as
the Company may require with respect to any applicable restrictions on sale or
transfer, and the stock transfer records of the Company will reflect
stop-transfer instructions, as appropriate, with respect to such Restricted
Stock.


12.           Notices and Electronic Delivery.  Any notice or other
communication hereunder shall be in writing and shall be given by registered or
certified mail unless the Company, in its sole discretion, decides to deliver
any documents related to the Restricted Stock or any future restricted stock
that may be granted under the Long-Term Incentive Plan by electronic means or to
request the Participant’s consent to participate in the Long-Term Incentive Plan
by electronic means.  The Participant hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the
Long-Term Incentive Plan through an on-line electronic system established and
maintained by the Company or another third party designated by the Company.  Any
notice given by the Company to the Participant directed to him at his address on
file with the Company shall be effective to bind any other person who shall
acquire rights hereunder.  The Participant shall be deemed to have familiarized
himself with all matters contained herein and in the Long-Term Incentive Plan
which may affect any of the Participant’s rights or privileges hereunder.

 
 

--------------------------------------------------------------------------------

 

13.           Scope of Certain Terms.  Whenever the term “Participant” is used
herein under circumstances applicable to any other person or persons to whom
this Award may be assigned in accordance with the provisions of Paragraph 8
(Assignability) of this Agreement, it shall be deemed to include such person or
persons.  The term “Long-Term Incentive Plan” as used herein shall be deemed to
include the 2004 Long-Term Incentive Plan of Fossil, Inc. and any subsequent
amendments thereto, together with any administrative interpretations which have
been adopted thereunder by the Committee pursuant to Section 5 of the Long-Term
Incentive Plan. Unless otherwise indicated, defined terms herein shall have the
meaning ascribed to them in the Long-Term Incentive Plan.


14.           General Restrictions.  This Award is subject to the requirement
that, if at any time the Committee shall determine that (a) the listing,
registration or qualification of the shares of Common Stock subject or related
thereto upon any securities exchange or under any state or federal law; (b) the
consent or approval of any government regulatory body; or (c) an agreement by
the recipient of an Award with respect to the disposition of shares of Common
Stock, is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) as a
condition of, or in connection with, the granting of such Award or the issuance,
purchase or delivery of shares of Common Stock thereunder, such Award may not be
consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.


15.           Adjustments for Changes in Capitalization.  In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Long-Term Incentive Plan, in the number, price or kind of shares covered by the
Awards and in any outstanding Awards under the Long-Term Incentive Plan.  In the
event of any adjustment in the number of shares covered by any Award, any
fractional shares resulting from such adjustment shall be disregarded and each
such Award shall cover only the number of full shares resulting from such
adjustment.


16.           No Right of Employment. Neither the granting of this Award nor any
provision of the Long-Term Incentive Plan or this Award shall constitute or be
evidence of any understanding, express or implied, on the part of the Company or
any Subsidiary to employ the Participant for any specified period.


17.           Amendment.  This Award may be amended only by a writing executed
by the Company and the Participant which specifically states that it is amending
this Award.  Notwithstanding the foregoing, this Award may be amended solely by
the Committee by a writing which specifically states that it is amending this
Award, so long as a copy of such amendment is delivered to the Participant, and
provided that no such amendment adversely affecting the rights of the
Participant hereunder may be made without the Participant’s written
consent.  Without limiting the foregoing, the Committee reserves the right to
change, by written notice to the Participant, the provisions of the Restricted
Stock or this Award in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to Restricted Stock which
are then subject to restrictions as provided herein.

 
 

--------------------------------------------------------------------------------

 

18.           Incorporation of the Long-Term Incentive Plan. This Agreement is
subject to the Long-Term Incentive Plan, a copy of which has been furnished to
the Participant herewith and for which the Participant acknowledges receipt. The
terms and provisions of the Long-Term Incentive Plan are incorporated by
reference herein.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Long-Term Incentive Plan, the
applicable terms and provisions of the Long-Term Incentive Plan shall govern and
prevail.


19.           Construction.  The Restricted Stock is being issued pursuant to
Section 7 of the Long-Term Incentive Plan and are subject to the terms of the
Long-Term Incentive Plan.  A copy of the Long-Term Incentive Plan has been given
to the Participant, and additional copies of the Long-Term Incentive Plan are
available upon request during normal business hours at the principal executive
offices of the Company.  To the extent that any provision of this Award violates
or is inconsistent with an express provision of the Long-Term Incentive Plan,
the Long-Term Incentive Plan provision shall govern and any inconsistent
provision in this Award shall be of no force or effect.


20.           Severability.  If one or more of the provisions of this Award
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Award Agreement
to be construed so as to foster the intent of this Award and the Long-Term
Incentive Plan.


21.           Language.  If the Participant has received this Agreement or any
other document related to the Long-Term Incentive Plan translated into a
language other than English and if the translated version is different than the
English version, the English version will control.


22.           Governing Law.  The Restricted Stock grant and the provisions of
this Agreement are governed by, and subject to, the laws of the State of
Delaware, as provided in the Long-Term Incentive Plan.


*   *   *
 
 

--------------------------------------------------------------------------------